Chalmers, C. J.,
delivered the opinion of the court.
Mrs. Dunn bought a tract of land at a commissioner’s sale, for which, at her request, her merchants, J. Clark & Co., made payment, she agreeing to protect them by a mortgage on the land purchased. The execution of the mortgage was at the time neglected and deferred, and did not take place for two years thereafter, at which time it was invalidly executed, the defect in the instrument consisting in the failure of Mrs. Dunn’s husband to join in it. Mrs. Dunn being now dead, and the amount remaining unpaid, J. Clark & Co. filed the bill in this case against her heirs and personal representative, seeking a foreclosure of the mortgage and adding a prayer for general relief. The chancellor properly denied a foreclosure of the invalid mortgage, but rightfully, as we think, fastened a lien on the land for the unpaid purchase-money.
A. loan of money to a person sui juris, for the purpose of enabling him to buy or pay for a tract of land, will create no trust or lien on the land purchased in favor of the lender of the money, who must in such cases be content with the personal responsibility of the borrower; but the rule is different where money is advanced to a married woman for the purpose of enabling her to acquire property, and by its use the property is actually acquired. In such case, where the contract is of such character as imposes no personal liability on the woman and no liability upon her separate property, a denial of a right to subject the thing acquired to the repayment of the money with which it was purchased would produce the anomalous and inequitable result of allowing her to obtain a perfect title to valuable property by the use of the money of another, without any right, legal or equitable, in such other to recover his money. The law will not tolerate a wrong so gross. A married woman imposes no *72liability upon herself or property by borrowing money; but if the lender can show that she has applied the money to the purchase of articles for which she is by law authorized to contract, he will even in a court of law be subrogated to the rights of the seller of the articles, and will be allowed to recover a judgment to be satisfied out of her separate estate. So, a married woman cannot bind herself or property in buying land on a credit, but if she buys it the vendor can compel her to pay the price or surrender the land. If the vendor has been satisfied with money advanced by another for this purpose, no reason is perceived why a court of chancery should not subrogate him to the right of the vendor to compel repayment of the money or a surrender of the land. To hold otherwise would enable her to acquire property without the expenditure of any means of her own, and without imposing any liability on herself or her estate or on the property acquired. A court of equity will not countenance such a system of financiering.
The money advanced by complainants, which was by Mrs. Dunn invested in the land, was charged by complainants upon her general account, and as that account shows that sufficient payments were made after the advance to extinguish it, appellants insist that these payments shall be applied to the satisfaction of the land debt, although it was not specifically so applied by the parties. This demand is based upon the idea that the payments should be applied most beneficially for the debtor, but it overlooks the principle that the land transaction created no debt against Mrs. Dunn or against her estate ; that she could at any time have acquitted herself of all legal and moral obligations to pay for the land by surrendering it to those by whose means it was acquired. It was impossible for the creditors to know whether she proposed to keep the land, and thereby create an equitable lien or demand against it, or by surrendering it extinguish all claims against herself on account of it. It appears from the record that Mrs. Dunn owned property, real and personal, other than the land in *73question, and this property was bound by the other items of the account; so that in applying the payments to such items the court was really applying them most beneficially to the debtor.
The amount of the decree rendered in the court below being in excess of the amount advanced for the purchase of the land, and legal interest, the decree will be reversed and a decree entered here for the true amount.